Exhibit 10.8
 
 




 
 
 
 
 
AVIS FINANCE COMPANY LIMITED
AS GUARANTOR


IN FAVOUR OF
FINCAR FLEET B.V.
AS DUTCH FLEETCO


FINCAR FLEET B.V., SUCURSAL EN ESPAÑA
AS DUTCH FLEETCO, SPANISH BRANCH


AVIS BUDGET ITALIA S.P.A. FLEET CO. S.A.P.A.
AS ITALIAN FLEETCO
AB FLEETCO
AS FRENCH FLEETCO


FCT CARFIN
AS THE FCT
represented by
EUROTITRISATION
AS THE FCT MANAGEMENT COMPANY


CARFIN FINANCE INTERNATIONAL LIMITED
AS THE ISSUER


AND
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
AS FLEETCO SECURITY AGENT BENEFICARY
 
AMENDED AND RESTATED FINCO PAYMENT GUARANTEE
 








--------------------------------------------------------------------------------

 




THIS AMENDED AND RESTATED FINCO PAYMENT GUARANTEE was made as a deed on 5 March
2013 as amended and restated on 21 May 2014 (and as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time in
accordance with the terms hereof)
BY:
(1)
AVIS FINANCE COMPANY LIMITED (the "Guarantor") (registered number 02123807)
whose registered office is at Avis House, Park Road, Bracknell, Berkshire RG12
2EW; in favour of

(1)
FINCAR FLEET B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of The
Netherlands having its official seat (statutaire zetel) in Amsterdam, The
Netherlands and its office at Rapenburgerstraat 175B, 1011 VM Amsterdam, The
Netherlands registered with the Dutch Trade Register of the Chamber of Commerce
under number 55227732 (acting with respect to its Dutch and German Vehicle
Fleets, "Dutch FleetCo");

(2)
FINCAR FLEET B.V., SUCURSAL EN ESPAÑA, the Spanish branch of FINCAR FLEET B.V.
(a private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of The Netherlands) with
registered address at Avenida Manoteras, nº 32, 28050 Madrid, Spain and Spanish
fiscal identification number W0037096E and registered at the Mercantile Registry
in Madrid under volume 28809, page 190, section 8th and sheet M-518708, first
entry ("Dutch FleetCo, Spanish Branch");

(3)
AVIS BUDGET ITALIA S.P.A. FLEET CO. S.A.P.A. (formerly, Avis Autonoleggio S.p.A.
Fleet Co. S.A.p.A.), a partnership limited by shares (società in accomandita per
azioni) incorporated in the Republic of Italy with registered office at Viale
Carmelo Bene 70, 00139, Rome, Italy, fiscal code, VAT code and companies'
register of Rome number 097550851009 ("Italian FleetCo");

(4)
AB FLEETCO, a private stock company with limited liability (société par actions
simplifiée) incorporated under the laws of France, with registered address at
21, place de l'Hôtel Dieu, 6000 Beauvais and registered with the trade and
companies registry of Beauvais under number 799 383 997 ("French FleetCo" and
together with Italian FleetCo, Dutch FleetCo and Dutch FleetCo, Spanish Branch,
the "FleetCo Beneficiaries");

(5)
FCT CARFIN, a fonds commun de titrisation governed by Articles L.214-167 to
L.214-189 and Articles R.214-217 to R.214-232-I of the French Code monétaire et
financier and the FCT Regulations (the "FCT"),

represented by
EUROTITRISATION, a société anonyme incorporated under the laws of France under
registration number 352 458 368 RCS Bobigny, having its registered office at 41,
rue Delizy 93500, Pantin, France, (the "FCT Management Company");

 
1
 




--------------------------------------------------------------------------------

 




(6)
CARFIN FINANCE INTERNATIONAL LIMITED, a private limited company incorporated
under the laws of Ireland with registered number 463656 and having its
registered office at 1 Grant's Row, Lower Mount Street, Dublin 2, Ireland in its
capacity as holder of the VFN issued by the FCT (the "Issuer"); and

(7)
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, in its capacity as FleetCo
Security Agent for and on behalf of the FleetCo Secured Creditors (the "FleetCo
Security Agent Beneficiary").

WHEREAS
(A)
The Opcos have each entered into the Opco Agreements.

(B)
Dutch FleetCo, Dutch FleetCo Spanish Branch and Italian FleetCo have each
entered into a FleetCo Facility Agreement and the other Finance Agreements.

(C)
The FCT has entered into the VFN Funding Agreement.

(D)
The FleetCo Security Agent holds the benefit of the FleetCo Security for and on
behalf of the FleetCo Secured Creditors.

1.
INTERPRETATION, DEFINITIONS AND CONSTRUCTION

1.1
Interpretation

Unless otherwise defined in this Finco Payment Guarantee or the context requires
otherwise, capitalised words and expressions used in this Finco Payment
Guarantee have the meanings ascribed to them in the Master Definitions Agreement
dated on or about the date hereof, and entered into by, amongst others, the
Issuer, the Issuer Security Trustee and the Transaction Agent (the "Master
Definitions Agreement") (as the same may be amended, varied or supplemented from
time to time).
1.2
Definitions

"Agreement" means:
(i) with respect to the Opco Guaranteed Obligations, the relevant Opco
Agreement;
(ii) with respect to the Finance Parties Guaranteed Obligations, the relevant
Finance Agreement; and
(iii) with respect to the FCT Guaranteed Obligations, the VFN Conditions.
"Finance Agreements" means each Transaction Document to which Dutch FleetCo,
Dutch FleetCo Spanish Branch and Italian FleetCo are party and pursuant to which
they have payment obligations.
"Finance Parties" means Dutch FleetCo, Dutch FleetCo, Spanish Branch and Italian
FleetCo.

 
2
 




--------------------------------------------------------------------------------

 




"Opco Agreements" means each Transaction Document to which an Opco is party and
pursuant to which it has payment obligations.
"Beneficiary" means:
(i) with respect to the Opco Guaranteed Obligations, the relevant FleetCo
Beneficiary;
(ii) with respect to the Finance Parties Guaranteed Obligations, the FleetCo
Security Agent Beneficiary; and
(iii) with respect to the FCT Guaranteed Obligations, the Issuer.
"Principal" means:
(i) with respect to the Opco Guaranteed Obligations, the relevant Opco;
(ii) with respect to the Finance Parties Guaranteed Obligations, the relevant
FleetCo (excluding, for the avoidance of doubt, French FleetCo); and
(iii) with respect to the FCT Guaranteed Obligations, the FCT.
1.3
Inconsistencies with other Transaction Documents

If there is any inconsistency between the definitions given in this Finco
Payment Guarantee and those given in the Master Definitions Agreement or any
other Transaction Document, the definitions set out in this Finco Payment
Guarantee will prevail.
1.4
Construction

The provisions of clause 2 (Principles of Interpretation and Construction) of
the Master Definitions Agreement shall apply herein as if set out in full herein
and as if references therein to "this Agreement" were to this Finco Payment
Guarantee.
2.
INCORPORATION OF COMMON TERMS

The Common Terms shall be incorporated by reference into this Finco Payment
Guarantee. If there is any conflict between the Common Terms as incorporated by
reference into this Finco Payment Guarantee and the other provisions of this
Finco Payment Guarantee, the provisions of the incorporated Common Terms shall
prevail to the fullest extent permitted by applicable law.
3.
AMENDMENTS

This Finco Payment Guarantee cannot be amended without the consent of the
Parties hereto.
4.
CONFIRMATION OF EXISTING GUARANTEE

For the avoidance of doubt, the Guarantor confirms for the benefit of each of
the Issuer, the FleetCo Beneficiaries and the FleetCo Security Agent Beneficiary
that all the obligations owed by it under this Amended and Restated Finco
Payment Guarantee shall

 
3
 




--------------------------------------------------------------------------------

 




(a) remain in full force and effect notwithstanding the amendments contained
herein and (b) extend to any new obligations assumed by any Opco or Finance
Party under any Agreement.
5.
GUARANTEE

5.1
The Guarantor irrevocably and unconditionally:

5.1.1
subject to Clause 5.2 guarantees to:

(a)
each FleetCo Beneficiary the due and punctual observance and performance by each
Opco of all its payment obligations under or pursuant to each Opco Agreement and
agrees to pay to each FleetCo Beneficiary from time to time on demand all sums
of money which any Opco is at any time liable to pay to such FleetCo Beneficiary
under or pursuant to each Opco Agreement and which have become due and payable
but have not been paid at the time such demand is made (the "Opco Guaranteed
Obligations");

(b)
the FleetCo Security Agent Beneficiary the due and punctual observance and
performance by each Finance Party of all its payment obligations under or
pursuant to each Finance Agreement and agrees to pay to the FleetCo Security
Agent Beneficiary:

(i)
from time to time on demand all sums of money which any Finance Party is at any
time liable to pay to the FleetCo Security Agent Beneficiary under or pursuant
to each Finance Agreement and which have become due and payable but have not
been paid at the time such demand is made; or

(ii)
any amounts of FleetCo AF Shortfall in respect of Dutch FleetCo, Dutch FleetCo
Spanish Branch or Italian FleetCo (as applicable) of which the Central Servicer
has notified the FleetCo Security Agent in accordance with clauses 14A.2.1 and
14A.2.2 of the Framework Agreement,

(the "Finance Parties Guaranteed Obligations"); and
(c)
the Issuer the due and punctual observance and performance by the FCT of all its
payment obligations under or pursuant to the VFN Conditions and agrees to pay to
the Issuer:

(i)
from time to time on demand all sums of money which the FCT is at any time
liable to pay to the Issuer under or pursuant to the VFN Conditions and which
have become due and payable but have not been paid at the time such demand is
made; or

(ii)
any amounts of VFN AF Shortfall of which the Central Servicer has notified the
FleetCo Security Agent in accordance with clauses 14A.2.1 and 14A.2.2 of the
Framework Agreement,


 
4
 




--------------------------------------------------------------------------------

 




(the "FCT Guaranteed Obligations").
5.1.2
subject to Clause 5.2 undertakes with:

(a)
each FleetCo Beneficiary that whenever the relevant Opco does not pay any amount
when due under or in connection with any Opco Agreement to which such Opco is a
party, the Guarantor shall immediately on demand pay that amount as if it was
the principal obligor; and

(b)
the FleetCo Security Agent Beneficiary that whenever:

(iii)
a Finance Party does not pay any amount when due under or in connection with any
Finance Agreement to which such Finance Party is a party the Guarantor shall
immediately on demand pay that amount as if it was the principal obligor; or

(iv)
the Central Servicer notifies the FleetCo Security Agent in accordance with
clause 14A.2.1 of the Framework Agreement that there is a FleetCo AF Shortfall
the Guarantor shall pay such amount in accordance with clause 14A.2.2 of the
Framework Agreement; and

(c)
the Issuer that whenever:

(i)
the FCT does not pay to the Issuer any amount when due under or in connection
with the VFN Conditions the Guarantor shall immediately on demand pay that
amount as if it was the principal obligor; or

(ii)
the Central Servicer notifies the FleetCo Security Agent in accordance with
clause 14A.2.1 of the Framework Agreement that there is a FCT AF Shortfall, the
Guarantor shall pay such amount in accordance with clause 14A.2.2 of the
Framework Agreement; and

5.1.3
agrees with:

(a)
each FleetCo Beneficiary that if any obligation guaranteed by it is or becomes
unenforceable, invalid or illegal, it will, as an independent and primary
obligation, indemnify each FleetCo Beneficiary immediately on demand against any
cost, loss or liability it incurs as a result of an Opco not paying any amount
which would, but for such unenforceability, invalidity or illegality, have been
payable by it under any Opco Agreement to which such Opco is a party on the date
when it would have been due. The amount payable by the Guarantor under this
indemnity will not exceed the amount it would have had to pay under this Clause
5 if the amount claimed had been recoverable on the basis of a guarantee;

(b)
the FleetCo Security Agent Beneficiary that if any obligation guaranteed by it
is or becomes unenforceable, invalid or illegal, it will, as an


 
5
 




--------------------------------------------------------------------------------

 




independent and primary obligation, indemnify the FleetCo Security Agent
Beneficiary immediately on demand against any cost, loss or liability it incurs
as a result of the relevant Finance Party not paying any amount which would, but
for such unenforceability, invalidity or illegality, have been payable by it
under any Finance Agreement to which such Finance Party is a party on the date
when it would have been due. The amount payable by the Guarantor under this
indemnity will not exceed the amount it would have had to pay under this Clause
5 if the amount claimed had been recoverable on the basis of a guarantee; and
(c)
the Issuer that if any obligation guaranteed by it is or becomes unenforceable,
invalid or illegal, it will, as an independent and primary obligation, indemnify
the Issuer immediately on demand against any cost, loss or liability it incurs
as a result of the FCT not paying any amount which would, but for such
unenforceability, invalidity or illegality, have been payable by it under the
VFN Conditions on the date when it would have been due. The amount payable by
the Guarantor under this indemnity will not exceed the amount it would have had
to pay under this Clause 5 if the amount claimed had been recoverable on the
basis of a guarantee.

5.2
Notwithstanding the foregoing, and any provision to the contrary in this Finco
Payment Guarantee,

(d)
the provisions of clause 27.2.2 (Limited recourse against the FleetCos) of the
Framework Agreement and clause 23.2 of the FCT Regulations (Limited recourse)
shall not be taken into consideration when determining the amounts due and
payable by a Finance Party under Clauses 5.1.1(b) and (c) and 5.1.2(b) and (c)
above; and

(e)
the Guarantor shall not be due to pay or guarantee any amount under any FCT
Guaranteed Obligations if and to the extent the non payment of such amount (or
any delay in the payment thereof) directly or indirectly results from a failure,
insolvency, negligence or delay of the FCT Management Company, the FCT
Custodian, the FCT Servicer, the FCT Account Bank, the FCT Registrar or the
French Intermediary Bank.

5.3
If a Beneficiary makes a demand under this Finco Payment Guarantee, the
Guarantor shall pay interest on each sum demanded (before and after any
judgement and to the extent, interest at the default rate is not otherwise being
paid on such sum(s)) from the date of demand until the date of payment
calculated on a daily basis at the rate determined in accordance with the
provisions of the relevant Agreement provided that the Guarantor shall not pay
such interest where such Beneficiary has credited amounts received from the
Guarantor to a suspense account pursuant to Clause 10.2. Any interest accruing
under this Clause 5.2 shall be immediately due and payable by the Guarantor on
demand by the relevant Beneficiary and provided further that where a demand is
made under Clauses 5.1.1(b)(ii) or (c)(ii) or 5.1.2(b)(ii) or (c)(ii), the
Guarantor shall not pay any such interest and no interest shall accrue until the
relevant Settlement Date. If such interest is unpaid, it will be compounded but
will remain immediately due and payable.


 
6
 




--------------------------------------------------------------------------------

 




6.
PRESERVATION OF RIGHTS

6.1
The obligations of the Guarantor contained in this Finco Payment Guarantee shall
be in addition to and independent of every other security which a Beneficiary
may at any time hold in respect of any of the Principals' obligations under the
relevant Agreement.

6.2
Subject to Clause 5.2(b) above, neither the obligations of the Guarantor
contained in this Finco Payment Guarantee nor the rights, powers and remedies
conferred in respect of the Guarantor upon a Beneficiary by this Finco Payment
Guarantee or by law shall be discharged, impaired or otherwise affected by:

6.2.1
any insolvency or similar proceedings;

6.2.2
any of the obligations of a Principal or any other person under each relevant
Agreement or any other document or under any other security relating to each
relevant Agreement or such other document being or becoming illegal, invalid,
unenforceable or ineffective in any respect;

6.2.3
any time, waiver or consent granted to, or composition with, any Principal or
other person;

6.2.4
any amendment, novation, supplement, extension, restatement (however fundamental
and whether or not more onerous) or replacement of a relevant Agreement or any
other document or security including without limitation any change in the
purpose of, any extension of or any increase in any facility or the addition of
any new facility under a relevant Agreement or other document or any variation,
waiver or release of, any obligation of a Principal or any other person under a
relevant Agreement or under any other security;

6.2.5
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Principal or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

6.2.6
any failure to take, or fully to take, any security contemplated by a relevant
Agreement or otherwise agreed to be taken in respect of a Principal's
obligations under a relevant Agreement;

6.2.7
any failure to realise or fully to realise the value of, or any release,
discharge, exchange or substitution of, any security taken in respect of a
Principal's obligations under a relevant Agreement;

6.2.8
any other act, event or omission which, but for this Clause 6.2, might operate
to discharge, impair or otherwise affect any of the obligations of the Guarantor
contained in this Finco Payment Guarantee or any of the rights, powers or
remedies conferred upon a Beneficiary by a relevant Agreement, this Finco
Payment Guarantee or by law;


 
7
 




--------------------------------------------------------------------------------

 




6.2.9
the release of any other Principal or any other person under the terms of any
composition or arrangement with any creditor of a Principal;

6.2.10
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of a Principal or any other
person; or

6.2.11
any termination (in whole or in part) of any Relevant Agreement to which an
Opco, a Finance Party or the FCT is a party to the extent that the Opco
Guaranteed Obligations, the Finance Party Guaranteed Obligations or the FCT
Guaranteed Obligations, respectively, are stated to survive termination (in
whole or in part) of the Relevant Agreement.

6.3
Any settlement or discharge given by a Beneficiary to the Guarantor in respect
of the Guarantor's obligations under this Finco Payment Guarantee or any other
agreement reached between such Beneficiary and the Guarantor in relation to it
shall be, and be deemed always to have been, void if any act on the faith of
which such Beneficiary gave the Guarantor that settlement or discharge or
entered into that agreement is subsequently avoided by or in pursuance of any
provision of law.

6.4
A Beneficiary shall not be obliged before exercising any of the rights, powers
or remedies conferred upon it in respect of the Guarantor by this Finco Payment
Guarantee or by law:

6.4.1
to make any demand of a Principal;

6.4.2
to take any action or obtain judgment in any court against a Principal;

6.4.3
to make or file any claim or proof in a winding‑up or dissolution of a
Principal;

6.4.4
to enforce or seek to enforce any security taken in respect of any of the
obligations of a Principal under the relevant Agreement; or

6.4.5
to claim any contribution from any other guarantor of any Principal's
obligations under the relevant Agreements.

6.5
The Guarantor agrees that, so long as a Principal is under any actual or
contingent payment obligations under the relevant Agreement, the Guarantor shall
not exercise any rights which the Guarantor may at any time have by reason of
performance by it of its obligations under this Finco Payment Guarantee:

6.5.1
to be indemnified by a Principal or to receive any collateral from a Principal;
and/or

6.5.2
to claim any contribution from any other guarantor of a Principal's obligations
under the relevant Agreement; and/or

6.5.3
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of a Beneficiary under each relevant Agreement or of
any other security taken pursuant to, or in connection with, each relevant
Agreement by a Beneficiary.


 
8
 




--------------------------------------------------------------------------------

 




7.
PAYMENTS

7.1
The provisions of each relevant Agreement relating to the payments to be made
under it (including, without limitation, those regulating what is to happen if a
Principal is required by law to make a deduction or withholding from any such
payment) shall apply mutatis mutandis to payments to be made under this Finco
Payment Guarantee.

7.2
The Beneficiaries agree that the Guarantor may make payment under this Guarantee
directly to the Issuer Transaction Account and such payment shall
unconditionally discharge the Guarantor's obligations to pay the Beneficiaries
such amount.

8.
CURRENCY CONVERSION

A Beneficiary may convert any money received or realised by it under or pursuant
to this Finco Payment Guarantee which is not in the currency in which such sums
are due and payable under each relevant Agreement from that currency into the
currency in which such sum is due at the then prevailing commercial rate of
exchange for the relevant conversion.
9.
CONTINUING SECURITY

This Finco Payment Guarantee is a continuing guarantee and will extend to the
ultimate balance of sums payable by any Principal under the relevant Agreements,
regardless of any intermediate payment or discharge in whole or in part.
10.
APPROPRIATIONS

Until all amounts which may be or become payable by the Principals under or in
connection with the relevant Agreements have been irrevocably paid in full, a
Beneficiary may:
10.1
refrain from applying or enforcing any other moneys, security or rights held or
received by it in respect of those amounts, or apply and enforce the same in
such manner and order as it sees fit (whether against those amounts or
otherwise) and the Guarantor shall not be entitled to the benefit of the same;
and

10.2
hold in an interest-bearing suspense account any moneys received from the
Guarantor or on account of the Guarantor's liability under this Finco Payment
Guarantee.

11.
REINSTATEMENT

If any discharge, release or arrangement (whether in respect of the obligations
of any Principal or any security for those obligations or otherwise) is made by
a Beneficiary in whole or in part on the basis of any payment, security or other
disposition which is avoided or must be restored in insolvency, liquidation,
administration or otherwise, without limitation, then the liability of the
Guarantor under this Finco Payment Guarantee will continue or be reinstated as
if the discharge, release or arrangement had not occurred.
12.
IMMEDIATE RECOURSE


 
9
 




--------------------------------------------------------------------------------

 




The Guarantor waives any right it may have of first requiring a Beneficiary (or
any trustee or agent on its behalf) to proceed against or enforce any other
right or security or claim payment from any person before claiming from the
Guarantor under this Finco Payment Guarantee. This waiver applies irrespective
of any law or any provision of a relevant Agreement to the contrary.
13.
COSTS AND EXPENSES

All Beneficiaries' costs and expenses (including legal fees, stamp duties and
any value added tax) incurred in connection with the enforcement of this Finco
Payment Guarantee or otherwise in relation to it, shall be reimbursed by the
Guarantor on demand on a full indemnity basis together with interest from the
date such costs and expenses were incurred to the date of payment at such rates
as such Beneficiary may reasonably determine.
14.
GOVERNING LAW

This Finco Payment Guarantee and the construction, validity and performance of
this Finco Payment Guarantee shall be governed by English law.
15.
JURISDICTION

15.1
English courts

The courts of England have exclusive jurisdiction to settle any Dispute.
15.2
Convenient Forum

The Guarantor agrees that the courts of England are the most appropriate and
convenient courts to settle Disputes between it and the Beneficiaries and,
accordingly, that it will not argue to the contrary.
15.3
Jurisdiction

Clause 15.1 (English courts) is for the benefit of the Beneficiaries for the
purpose of this Clause 15. As a result the Guarantor acknowledges that Clause
15.1 (English courts), does not prevent the Beneficiaries from taking any
Proceedings in any other courts with jurisdiction. To the extent allowed by law,
the Beneficiaries may take concurrent Proceedings in any number of
jurisdictions.

 
10
 




--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF this Finco Payment Guarantee has been executed as a deed by
the Guarantor and the Beneficiaries and is intended to be and is hereby
delivered by it as a deed on the date specified above.
[executed pursuant to Master Amendment and Restatement Deed dated May 21, 2014]


AVIS FINANCE COMPANY LIMITED
   
Signature of Director
   
Name of Director
in the presence of
 
   
Signature of witness
   
Name of witness
   
Address of witness
   
 
   
 
   
 
   
Occupation of witness



FINCAR FLEET B.V.
By: .........................................................
Name:
Title: Managing Director / Proxyholder A
By: .........................................................
Name:
Title: Managing Director / Proxyholder B
FINCAR FLEET B.V., SUCURSAL EN ESPAÑA
By: …………………………………….
Name:
Beatriz Diez Arranz
Title:
Dutch FleetCo, Spanish Branch representative



AVIS BUDGET ITALIA S.P.A. FLEET CO. S.A.P.A.
By: .........................................................

 
11
 




--------------------------------------------------------------------------------

 




Name:
Title:


AB FLEETCO
By: .........................................................
Name:
Title:


FCT CARFIN
Represented by EUROTITRISATION as FCT Management Company (société de gestion)
By: .........................................................
Name:
Title:
 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
By: .........................................................
Name:
Title:


SIGNED BY A DULY AUTHORISED ATTORNEY OF:
CARFIN FINANCE INTERNATIONAL LIMITED
By: .........................................................
Name:
Title:    Authorised Attorney



 
12
 


